Citation Nr: 0515589	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).  

3.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from September 1972 
to June 1973.  

This appeal arises from an August 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claims for 
service connection for "depression, mild dementia," PTSD, 
and "degenerative joint disease, lumbar spine (now claimed 
as back injury)."  The Board has determined that the issues 
are more accurately characterized as stated on the cover page 
of this decision.  

A review of the veteran's substantive appeal, received in 
January 2004, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the Central 
Office.  In April 2004, the RO sent the veteran notice that a 
hearing was scheduled on June 14, 2004.  The veteran failed 
to appear for his scheduled hearing, and there is no record 
that a request for another hearing was ever made.  Without 
good cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.  

3.  The veteran does not have an acquired psychiatric 
disorder that is related to his service.

4.  The veteran does not have residuals of a back injury that 
are related to his service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

3.  Chronic back disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The appellant asserts that service connection is warranted 
for PTSD, an acquired psychiatric disorder, and residuals of 
a back injury (as used herein, the term "acquired 
psychiatric disorder" is intended to encompass all acquired 
psychiatric disorders other than PTSD).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2004);  Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).

A.  PTSD

The veteran argues that he has PTSD as a result of his 
service.  In his PTSD questionnaire, received in April 2003, 
he alleged the following: he has PTSD as a result of being 
personally assaulted by three fellow Marines in 1973; they 
"beat me up very bad and caused a permanent back injury": 
he went to sick call the next morning; he did not report the 
assault because "I was in fear of it happening again."  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  The veteran's 
service medical records indicate that he was determined to 
have a personality disorder.  Furthermore, under 38 U.S.C.A. 
§ 1110, the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, there is no competent evidence of record which 
shows that the veteran has PTSD.  Rather, the post-service 
medical evidence consists of VA progress notes, hospital 
reports, and examination reports, dated between 1993 and 
2004.  These reports show that the veteran has undergone 
extensive treatment for substance abuse.  The reports include 
a May 1993 VA psychological report that notes a history of 
drug and alcohol use beginning at age 14, and a motor vehicle 
accident (MVA) in 1981 (sometimes reported as 1982 or 1983 in 
other records) in which he hit a telephone pole and sustained 
head trauma.  The other reports show that he has been 
diagnosed with depression, mixed substance dependence, mild 
dementia, marijuana dependence, alcohol dependence, nicotine 
dependence, and a number of variously described personality 
disorders.  These reports indicate that the veteran has 
decreased cognitive deficits related to his 1983 head injury, 
and that his depression is secondary to his mixed substance 
dependence.  See e.g., VA reports, dated in March 2002, March 
2003.  A report, dated March 22, 2002, specifically states 
that the veteran did not meet the full criteria for PTSD.  A 
September 1994 decision from the Social Security 
Administration (SSA) indicates that the SSA determined that 
the veteran was disabled as of July 1990 due to depression.  
Therefore, the Board finds that the evidence shows that the 
veteran does not have PTSD.  

The Board further notes that the evidence is insufficient to 
show that that the claimed stressor has been verified.  In 
this regard, the evidence necessary to establish the 
incurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  In this case, the veteran does not argue, and the 
evidence, including a review of the information contained in 
the veteran's personnel file and his discharge (DD Form 214), 
does not show, that he participated in combat.  In addition, 
the claimed stressor is not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  In Doran, the Court cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.  

In addition, 38 C.F.R. § 3.304(f)(3) provides: 

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).  

The veteran's service medical records include a report, dated 
in June 1973, which shows that the veteran was referred for 
examination to determine whether he should be retained in the 
Marine Corps after he failed to follow up with group therapy 
that had been recommended.  The report notes the following: 
the veteran quit high school in 10th grade, during high 
school he was suspended about 15 times, and expelled two or 
three times; in the service he had two NJP's (nonjudicial 
punishments) for disrespect, and 13 counts of UA 
(unauthorized absence), and one special court martial for 
UA's and disobeying an order; he was recommended for 
administrative discharge; the impression was character 
disorder, immature type, EPTE (existed prior to enlistment).  
The veteran's separation examination report, dated in June 
1973, shows that his spine, and psychiatric condition, were 
clinically evaluated as normal.  In an accompanying "report 
of medical history," the veteran denied having had recurrent 
back pain, "nervous trouble of any sort," or "depression 
or excessive worry."  

The veteran's personnel file shows that he was disciplined on 
three occasions between February and March of 1973, to 
include disobeying an order, failing to report, and 
unauthorized absence.  Other reports indicate that beginning 
on October 1972, he failed to adequately perform his duties, 
to include duties in the mess hall, as a military policeman, 
and as a typist.  In June 1973, he was released from 
confinement at hard labor and administratively discharged 
after he was determined to be unsuitable for service.  

In order for a grant of service connection for PTSD to be 
warranted there must be credible evidence linking the 
veteran's PTSD to a verified inservice stressor.  In this 
case, despite VA's efforts, there has been no verification of 
the claimed stressor.  In this regard, the veteran stated 
that he never reported the alleged assault, and there is no 
mention in any of the veteran's service records, or service 
medical records, of a complaint of an assault, and no 
treatment for residuals of an assault, to include a complete 
absence of treatment for back symptoms.  A May 1993 VA 
examination report states that, "There were no traumatic 
events reported during the military..."  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for PTSD must be denied.  

B.  Acquired Psychiatric Disorder

The Board finds that the claim must be denied.  The Board's 
discussion of the veteran's service records, and service 
medical records, in Part I.A. is incorporated herein.  
Briefly stated, the veteran's service medical records 
indicate that he was determined to have a personality 
disorder.  The first medical evidence of an acquired 
psychiatric disorder is found in a VA psychological 
examination report, dated in May 1993.  This is approximately 
20 years after separation from service.  This lengthy period 
of time without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence which 
links an acquired psychiatric disorder to the veteran's 
service.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition must 
be denied.  


C.  Residuals of a Back Injury

The Board's discussion of the veteran's service records, and 
service medical records, in Part I.A. is incorporated herein.  
Briefly stated, there is no mention in any of the veteran's 
service records, or service medical records, of a complaint 
of an assault, and no treatment for residuals of an assault, 
to include a complete absence of treatment for back symptoms.  
His spine was clinically evaluated as normal in his 
separation examination report.  

As for the post-service medical evidence, it consists of VA 
progress notes, hospital reports, and examination reports, 
dated between 1993 and 2004.  These reports include a VA 
psychological examination report, dated in May 1993, which 
shows that the veteran reported a history that included the 
aforementioned 1981 MVA, as well as being kicked in the 
kidney by a horse and breaking four ribs.  VA hospital 
reports, covering treatment provided between July and October 
of 1993, note that an X-ray of the lumbosacral spine showed 
no acute bony abnormality, but that there was evidence of an 
old injury and degenerative disease of the lower lumbar 
spine.  Other reports contain diagnoses of osteoarthritis of 
the back with chronic low back pain.  

The Board finds that the claim must be denied.  The is no 
record of treatment for back symptoms during service.  The 
first medical evidence of a back condition is found in VA 
reports dated in 1993.  This is approximately 20 years after 
separation from service.  This lengthy period of time without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  Furthermore, there is no competent evidence which 
links a back condition to the veteran's service.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for residuals of a back injury must be denied.  

D.  Conclusion

The Board has considered the appellant's written testimony 
submitted in support of the arguments that the claimed 
conditions should be service connected.  These statements are 
not competent evidence of a diagnosis, or a nexus between the 
claimed conditions and the appellant's service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claims must be denied.  In 
reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in March 
2003 (hereinafter "VCAA notification letter") that informed 
him of the type of information and evidence necessary to 
reopen his claims.  In addition, by virtue of the rating 
decision on appeal, and the statement of the case (SOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  The veteran was informed that, 
provided certain criteria were met, VA would make reasonable 
efforts to obtain relevant records, including medical 
records, employment records, or records from other Federal 
agencies.  He was notified that it was still his 
responsibility to make sure that records not in the 
possession of a Federal department or agency were received by 
VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a December 2003 SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  Although, the veteran has not 
been afforded VA examinations covering the claimed 
disabilities, and etiological opinions have not been 
obtained, the evidence, discussed infra, indicates that each 
claim has one or more of the following defects: the veteran 
does not have the claimed condition, the claimed condition is 
first shown at least 20 years after separation from service, 
and/or there is no competent evidence of a nexus between the 
claimed condition and the veteran's service.  The Board finds 
that this warrants the conclusion that a remand for 
examinations and/or opinions, or any other development, is 
not necessary to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for residuals of a back injury is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


